                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

PRIMUS GROUP, LLC,                              )
                                                )
              Plaintiff,                        )      Case No. 2:19-cv-03450
                                                )
   v.                                           )      Judge Edmund A. Sargus, Jr.
                                                )
SMITH & WESSON CORP., et al.                    )      Magistrate Judge Kimberly A. Jolson
                                                )
              Defendants.                       )


                           DEFENDANTS’ MOTION TO DISMISS

        Defendants Smith & Wesson Corp., Remington Arms Company, LLC, Sig Sauer , Inc.,

Sturm, Ruger & Company, Inc., Colt’s Manufacturing Company, LLC and Armalite

(“Defendants”) move pursuant to Federal Rule of Civil Procedure 12(b)(6) for an order

dismissing Plaintiff’s Emergency Application for an Immediate Temporary Writ Enjoining the

Distribution of Assault Weapons, and for Preliminary and Permanent Injunctive Relief

(“Complaint”) and denying Plaintiff’s request for preliminary and permanent injunctive relief. In

support of their Motion, Defendants submit herewith their Memorandum of Law in Support of

Motion to Dismiss.1




        1
               Bushmaster Firearms International and DPMS are named as defendants but they
are not legal entities. They are brand names for firearms manufactured by Remington Arms
Company LLC.
                                               1
Respectfully submitted,

/s/ Robert W. Trafford
Robert W. Trafford (0024447), Trial Attorney        John Renzulli (pro hac vice motion pending)
Elizabeth L. Moyo (0081051)                         Christopher Renzulli (pro hac vice motion
PORTER, WRIGHT, MORRIS & ARTHUR LLP                 pending)
41 South High Street                                RENZULLI LAW FIRM, LLP
Columbus, Ohio 43215                                One North Broadway, Suite 1005
Tel: (614) 227-2149 / Fax: (614) 227-2100           White Plains, New York 10601
email: rtrafford@porterwright.com                   Tel: 914-285-0700 / Fax: 914-285-1213
        emoyo@porterwright.com                      Email: jrenzulli@renzullilaw.com
Attorneys for Defendants Smith & Wesson                    crenzulli@renzullilaw.com
Corp.; Remington Arms Company LLC;                  Attorneys for Colt’s Manufacturing Company,
Bushmaster Firearms International; Sig Sauer,       LLC
Inc.; DPMS Firearms; Sturm, Ruger & Co.,
Inc.; Colt’s Manufacturing Company, LLC;
and Armalite

Robert L. Joyce (pro hac vice application           Edward Scheideman (admitted pro hac vice)
forthcoming)                                        DLA PIPER LLP (US)
LITTLETON PARK JOYCE UGHETTA &                      500 Eighth Street, NW
KELLY LLP                                           Washington, DC 20004
4 Manhattanville Road, Suite 202                    Tel: 202.799.4534 / Fax: 202.799.5534
Purchase, New York 10577                            Email: edward.scheideman@dlapiper.com
Tel: (914) 417-3412 / Fax; (914) 417-3401           Attorneys for Smith & Wesson Corp nka
Email: Robert.Joyce@littletonpark.com               American Outdoor Brands and Sales Company
Attorneys for Sig Sauer, Inc.

Andrew A. Lothson (admitted pro hac vice)           James B. Vogts (admitted pro hac vice)
SWANSON, MARTIN & BELL, LLP                         SWANSON, MARTIN & BELL, LLP
330 North Wabash, Suite 3300                        330 North Wabash, Suite 3300
Chicago, IL 60611                                   Chicago, IL 60611
Tel: (312) 321-9100 / Fax: (312) 321-0990           Tel: (312) 321-9100 / Fax: (312) 321-0990
Email: alothson@smbtrials.com                       Email: jvogts@smbtrials.com
Attorneys for Remington Arms Company, LLC           Attorneys for Sturm, Ruger & Company, Inc.

Gaya Shanmuganatha (admitted pro hac vice)
TIFFANY & BOSCO P.A.
2525 E. Camelback Road, Seventh Floor
Phoenix, Arizona 85016
Tel: 602-255-6000 / Fax: 602-255-0103
Email: gs@tblaw.com
Attorneys for Armalite




                                                2
                      UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

PRIMUS GROUP, LLC,                      )
                                        )
           Plaintiff,                   )   Case No. 2:19-cv-03450
                                        )
  v.                                    )   Judge Edmund A. Sargus, Jr.
                                        )
SMITH & WESSON CORP., et al.            )   Magistrate Judge Kimberly A. Jolson
                                        )
           Defendants.                  )


                        DEFENDANTS’ MEMORANDUM OF LAW
                         IN SUPPORT OF MOTION TO DISMISS
                 SUMMARY OF PRINCIPAL ARGUMENTS

INTRODUCTION ………………………………………………………………..1

Plaintiff’s Complaint alleging RICO and intentional misrepresentation theories should be
dismissed and Plaintiff’s request for a preliminary injunction should denied because
Plaintiff is unlikely to succeed on the merits of its claims. Plaintiff fails to plead facts in
support of multiple elements of these claims. Moreover, Defendants have federal and
state statutory immunity for Plaintiff’s claims, requiring immediate dismissal of the
Complaint, and the relief Plaintiff seeks, if granted, would violate the separation of
powers doctrine. Plaintiff also lacks Article III standing to seek injunctive relief.

THE LEGAL STANDARD ……………………………………………………… 3

Plaintiff’s RICO claims, and its intentional misrepresentation allegations must satisfy the
pleading requirements established in Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007), Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Federal Rule of Civil Procedure 9(b),
which requires that the circumstances constituting alleged fraud be pleaded with
particularity.

ARGUMENT ………………………………………………………………………5

I.     The injunctive relief sought in this case would intrude on the province of the
       legislature and violate the separation of powers doctrine………………5

       The formulation of firearms policy in this country is the province of legislatures,
       and the court’s use of injunctive remedies to impose additional regulations
       nationwide on activities already subject to extensive federal, state and local
       statutory laws and regulations would violate the separation of powers doctrine.
       See, e.g., City of Chicago v. Beretta U.S.A. Corp., 821 N.E.2d 1099, 1121 (Ill.
       2004) (“[T]here are strong public policy reasons to defer to the legislature in the
       matter of regulating the manufacture, distribution, and sale of firearms.”).

II.    Defendants have statutory immunity for plaintiff’s claims under federal and
       state law………………………………………………………………………7

       The Protection of Lawful Commerce in Arms Act (“PLCAA”) provides firearm
       manufacturers with immunity for, inter alia, injunctive relief claims arising from
       the criminal misuse of firearms by third parties. 15 U.S.C. § 7901 et seq. Also,
       Ohio Revised Code Section 2305.401 provides immunity to “members of the
       firearm industry” for, inter alia, civil actions seeking injunctive relief for harm
       resulting from the operation or discharge of a firearm. These federal and state
       statutes require immediate dismissal of Plaintiff’s Complaint.




                                           i
III.   Plaintiff has failed to state a plausible claim for relief under the RICO
       statutes. ………………………………………………………………………9

       To state a claim for relief under RICO, a plaintiff must plead with particularity
       each of the following elements of its racketeering claim: (1) two or more
       predicate offenses constituting racketeering activity; (2) the existence of a RICO
       enterprise; (3) a pattern of racketeering activity undertaken by the RICO
       enterprise; and (4) conduct amounting to the direct participation in the
       enterprise’s affairs. VanDenBroeck v. CommonPoint Mortgage Co., 210 F.3d 696,
       699 (6th Cir. 2000) see also Ouwinga v. Benistar 419 Plan Servs., Inc., 694 F. 3d
       783, 791 (6th Cir. 2012). Additionally, civil plaintiffs must also plead facts which
       show that the alleged RICO violation was the proximate cause of Plaintiff’s
       injury. In re ClassicStar Mare Lease Litig., 727 F.3d 473, 484 (6th Cir. 2013).
       Plaintiff fails to plausibly allege any of the required elements necessary to state
       such a claim.

       A. Plaintiff has failed to plead with particularity predicate acts of mail or
          wire fraud…………………………………………………………………11

          Mail and wire fraud require the following elements: (1) intentional deception
          or participation in a scheme to defraud another of money or property, (2) the
          use of mail or interstate wire communication to further that scheme; and (3) a
          specific intent to deceive or defraud. Heinrich v. Waiting Angels Adoption
          Services, Inc., 668 F.3d 393, 403 (6th Cir. 2012). Further, Rule 9(b) requires
          a plaintiff to: (1) specify the statements that the plaintiff contends were
          fraudulent, (2) identify the speaker, (3) state where and when the statements
          were made, and (4) explain why the statements were fraudulent.” Frank v.
          Dana Corp., 547 F. 3d 564, 570 (6th Cir. 2008) (quoting Gupta v. Terra
          Nitrogen Corp., 10 F. Supp. 2d 879, 883 (N.D. Ohio 1998)). Plaintiff alleges
          no facts to support its mail and wire fraud claims.

       B. Plaintiff has failed to plead the existence and nature of a RICO
          enterprise……………………………………………………………… 12

          Plaintiff fails to plead any facts, let alone particularized facts supporting the
          existence of any RICO enterprise and, instead, devotes only a single
          paragraph in its Complaint to the existence of an enterprise. That paragraph is
          purely conclusory and fails to allege any of the required elements necessary to
          plead a RICO enterprise.

           (i)     Plaintiff fails to plead facts showing a distinction between the
                   RICO “person” and the RICO “enterprise.” ……………… 13

                   To establish liability under § 1962(c), one must allege and prove the
                   existence of two distinct entities: (1) a “person;” and (2) an
                   “enterprise” that is not simply the same person by a different name.”
                   Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158 (2001). This

                                        ii
        is because RICO “liability depends on showing that the defendants
        conducted or participated in the conduct of the ‘enterprise’s affairs,’
        not just their own affairs.” Reves v. Ernst & Young, 507 U.S. 170,
        185 (1993); Miller v. Countrywide Home Loans, 747 F. Supp. 2d 947,
        964-65 (S.D. Ohio 2010). Plaintiff fails to allege any RICO person,
        let alone how any RICO person is separate and distinct from any
        alleged RICO enterprise.

(ii)    Plaintiff fails to plead facts showing the members of the
        enterprise shared a common purpose, relationship, or longevity.
        ……………………………………………………………….... 14

        An association-in-fact enterprise “must have at least three structural
        features: a purpose, relationships among those associated with the
        enterprise, and longevity sufficient to permit these associates to
        pursue the enterprise's purpose.” Boyle v. United States, 556 U.S.
        938, 945-46 (2009). An association-in-fact enterprise also “require[s]
        a certain amount of organizational structure which eliminates simple
        conspiracies from the Act's reach.” VanDenBroeck v. CommonPoint
        Mortgage Co., 210 F.3d 696, 699 (6th Cir. 2000), abrogated on other
        grounds, Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008).
        Plaintiff fails to plead any facts meeting these requirements.

(iii)   Plaintiff fails to plead facts showing how the members of the
        alleged enterprise coordinated as a continuing unit. ……... 15

        To properly allege an association-in-fact enterprise, a RICO plaintiff
        must also “cogently allege activity ‘that would show ongoing,
        coordinated behavior among the defendants . . . .’” Begala v. PNC
        Bank, Ohio, Nat’l Ass’n, 214 F.3d 776, 781 (6th Cir. 2000) (citing
        Frank v. D'Ambrosi, 4 F.3d 1378, 1386 (6th Cir. 1993)). Specifically,
        to survive dismissal, a complaint must contain facts suggesting that
        the behavior of the listed entities is “coordinated” in such a way that
        they function as a continuing unit. Begala, 214 F.3d at 781. Plaintiff
        fails to plead any facts in support of these requirements.

(iv)    Plaintiff fails to plead facts showing how each member of the
        enterprise participated in the conduct of the enterprise’s affairs.
        ……………………………………………………………….... 16

        [F]or a defendant to violate § 1962(c), that defendant must have not
        merely participated in the enterprise’s affairs, ‘but in the conduct of
        the enterprise’s affairs.” 18 U.S.C. § 1962(c); Ouwinga v. Benistar
        419 Plan Servs.. Inc., 694 F. 3d 783, 792 (6th Cir. 2012).
        Participation in the conduct of an enterprise’s affairs requires proof
        that the defendant participated in the “operation or management” of


                            iii
                  the enterprise. Reeves v. Ernst & Young, 507 U.S. 170, 183 (1993).
                  Plaintiff fails to plead any facts in support of this requirement.


      C. Plaintiff has failed to plead a pattern of racketeering activity......... 16

         In addition to alleging predicate acts and the existence of a RICO enterprise,
         to avoid dismissal, a plaintiff must also allege that the enterprise engaged in a
         “pattern of racketeering activity.” Merely alleging two predicate acts does not
         satisfy the pattern requirement. Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S.
         479, 496 n.14 (1985). Rather, the plaintiff must show “that the racketeering
         predicates are related, and that they amount to or pose a threat of continued
         criminal activity.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 237–39 (1989)
         Plaintiff fails to plead any facts in support of predicate acts of racketeering, a
         RICO enterprise through which any racketeering activity might occur, and
         certainly no “pattern of racketeering activity.”

      D. Plaintiff has failed to plead any RICO injury. ………………............17

         To avoid dismissal, a Plaintiff also must properly plead RICO injury: that a
         RICO violation was the “proximate cause of the injury to their business or
         property.” In re ClassicStar Mare Lease Litig., 727 F.3d 473, 484 (6th Cir.
         2013). Under 18 U.S.C. 1964(c), a Plaintiff must plead both but-for causation
         and proximate causation. Bridge v. Phoenix Bond & Indem. Co., 553 U.S.
         639, 653–54 (2008). Plaintiffs must show “some direct relation between the
         injury asserted and the injurious conduct alleged.” Holmes v. Sec. Investor
         Prot. Corp., 503 U.S. 258, 268 (1992); see also Perry v. Am. Tobacco Co.,
         Inc., 324 F.3d 845, 850 (6th Cir. 2003). Plaintiff fails to plead any RICO
         injury.

      E. Private civil RICO plaintiffs cannot maintain actions for equitable
         relief…………………………………………………………………… 18

         The weight of authority holds that private RICO plaintiffs cannot maintain a
         civil RICO claim for injunctive relief. Religious Technology Ctr. v.
         Wollersheim, 762 F. 2d 1076 (9th Cir. 1986); see also, Ganey v. Raffone, 91
         F. 3d 143 (6th Cir. 1996); contra National Organization for Woman, Inc. v.
         Scheidler, 267 F. 3d 687 (7th Cir. 2001), rev’d on other grounds, 547 U.S.
         393 (2006).

IV.   Plaintiff has failed to plead the elements of an intentional misrepresentation
      claim. …………………………………………………………………………19

      Plaintiff has failed to plead the elements of an intentional misrepresentation claim
      under Ohio law: (1) a representation or, where there is a duty to disclose,
      concealment of a fact, (2) which is material to a transaction, (3) made falsely,
      with knowledge of its falsity, or with disregard and recklessness as to the veracity
      of the veracity of the representation that knowledge may be inferred, (4) with
                                       iv
       intent of misleading another into relying on the representation or concealment, (5)
       justifiable reliance on the representation or concealment, and (6) a resulting injury
       proximately caused by the reliance. Burr v. Stark Cty. Bd. Of Commrs., 23 Ohio
       State 3d 69, 491 N.E. 2d 1101 (Ohio 1986).


V.     The Court does not have jurisdiction to hear Plaintiff’s case because Plaintiff
       does not have standing to seek injunctive relief………………………… 20

       The judicial power of Article III courts is limited to cases or controversies. U.S.
       CONST. ART. 2 § 1. To have standing, three elements must be present: (1) the
       plaintiff must have suffered an “injury in fact” that is (a) concrete and
       particularized and (b) actual or imminent, not conjectural or hypothetical; (2)
       there must be causal connection between the injury and the conduct complained
       of that is fairly traceable to the defendant’s action, and not the result of some third
       party not before the court; and (3) it must be likely, as opposed to merely
       speculative, that the injury will be redressed by a favorable decision of the court.
       Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) (injury in fact, causation and
       redressability). Plaintiff has not met its threshold burden of establishing these
       elements.

CONCLUSION………………………………………………………………….... 23

Defendants respectfully request that Plaintiff’s Emergency Application for an Immediate
Temporary Writ Enjoining the Distribution of Assault Weapons, and for Preliminary and
Permanent Injunctive Relief be dismissed and Plaintiff’s request for preliminary and
permanent injunctive relief be denied.




                                         v
                                 MEMORANDUM IN SUPPORT

       Defendants Smith & Wesson Corp., Remington Arms Company, LLC, Sig Sauer, Inc.,

Sturm, Ruger & Company, Inc., Colt’s Manufacturing Company, LLC and Armalite

(“Defendants”) submit the following Memorandum of Law in support of their Federal Rule of

Civil Procedure 12(b)(6) Motion to Dismiss Plaintiff’s Emergency Application for an Immediate

Temporary Writ Enjoining the Distribution of Assault Weapons, and for Preliminary and

Permanent Injunctive Relief (“Complaint”).1

                                      INTRODUCTION

       Plaintiff 2 asks this Court to take the extraordinary step of issuing a nationwide injunction

prohibiting Defendants’ lawful manufacture and nationwide sale of certain semi-automatic

firearms.   Plaintiff predicates its request for such relief on nothing more than conclusory

statements that Defendants, in some unexplained way, have violated the Racketeer Influenced

and Corrupt Organization Act (“RICO”) and engaged in intentional misrepresentation by

allegedly misrepresenting to the public that the firearms it seeks to ban are used by law-abiding

persons for lawful purposes. (Doc. 1 at ¶19). The relief Plaintiff seeks is not merely a ban on

newly manufactured firearms, but also “drastic … judicial action” to “recall” firearms “already

in the hands of the public.” Id. 3



       1
              Federal Rule of Civil Procedure 7(a) describes the “[o]nly” pleadings that are
“allowed.” Although Plaintiff captions its pleading as an Application, it should be treated as a
complaint under the Rule.
       2
              Primus Group LLC operate the “XO Nightclub” in downtown Columbus.
https://www.facebook.com/XO-Nightclub-428770720660253 (last viewed Aug. 30, 2019).
       3
               Plaintiff claims to be a putative class representative and seeks to represent a class
of “all persons … in the United States” who may become crime victims. (Doc. 1 at ¶8). Under
Federal Rules of Civil Procedure 23(b)(1) and 23(b)(2), Plaintiff’s putative class allegations are
legally deficient and are subject to dismissal under Rule 12(b)(6). The putative class is
                                                 1
       Defendants are federally licensed firearm manufacturers who manufacture and sell

firearms of various types for civilian sporting, hunting and self-defense use. Among the firearms

Defendants manufacture and sell for these lawful uses are certain semi-automatic rifles,

generally referred to as AR-type rifles. They are “the best-selling” rifle type throughout the

United States, Nicholas J. Johnson, Supply Restrictions at the Margins of Heller and the

Abortion Analogue, 60 Hastings L.J. 1285, 1296 (2009), and are “widely accepted as lawful

possessions.” Staples v. United States, 511 U.S. 600, 612 (1994). AR-type rifles are lawfully

sold and possessed by law-abiding persons under federal law and the laws of all but six states

and a small number of local jurisdictions.

       “Millions of Americans” own these firearms for lawful purposes, including hunting, self-

defense and target shooting. Shew v. Malloy, 994 F. Supp.2d 234, 245 (D. Conn. 2014), aff’d in

part, rev’d in part, sub nom., New York State Rifle & Pistol Ass’n. v. Cuomo, 804 F. 3d 242 (2d

Cir. 2015), cert denied sub nom., Shew v. Malloy, 136 S.Ct. 2486 (2016); Friedman v. Highland

Park, 784 F. 3d 406, 411 (7th Cir. 2015) (recognizing that semi-automatic rifles are useful for

self-defense); Heller v. District of Columbia, 670 F. 3d 1244, 1288 (D.C. Cir. 2019) (Kavanaugh,

J. dissenting) (recognizing that semi-automatic rifles are commonly used for self-defense,

hunting and target shooting). Plaintiff’s allegation that AR-type rifles are not owned and used by

law abiding persons for lawful purposes directly contradicts factual findings made by the courts,

as well as the judgment of Congress.

       However, Plaintiffs’ Complaint and application for injunctive relief should be dismissed

because it is legally deficient—for a multitude of reasons, all of which demonstrate that Plaintiff

cannot succeed on the merits of its claims. First, the relief Plaintiff seeks, if granted, would


unascertainable and unmanageable as a matter of law. Defendants reserve the right to challenge
these allegations, if necessary.
                                                2
violate the separation of powers doctrine. Second, federal and state statutes provide immunity to

firearm manufacturers from civil actions seeking injunctive relief for harm resulting from the

criminal misuse of firearms by third parties, which require immediate dismissal of this case.

Third, the Court does not have subject matter jurisdiction to hear Plaintiff’s claims because

Plaintiff has failed to allege an actual case or controversy conferring Article III standing.

       Plaintiff’s Complaint and application for injunctive relief should also be dismissed

because Plaintiff fails to state any claim, let alone one likely to succeed on the merits—either

under a RICO or an intentional misrepresentation theory. It is not an overstatement in this case

to say that Plaintiff literally has failed to plead any of the substantive elements of these claims.

Indeed, Plaintiff has not plausibly alleged the required elements of RICO, namely: (1) predicate

acts necessary to state a claim under RICO; (2) a valid RICO “enterprise”; (3) a “pattern of

racketeering activity”; or (4) any RICO injury. A failure to plausibly allege any one of these

elements is fatal to Plaintiff’s RICO claims, and Plaintiff plausibly alleges none.

       Plaintiff’s intentional misrepresentation claim fails as a matter of law because Plaintiff

does not, as it must, plausibly allege: (1) the time, place and content of each Defendant’s alleged

misrepresentation; (2) that Plaintiff was engaged in a transaction with any Defendant; (3) that

any Defendant intended to mislead Plaintiff; or (4) that a plausible factual basis for Plaintiff’s

alleged reliance on any such representation exists.

       For any or all of these reasons, Plaintiff’s Complaint should be dismissed and its request

for preliminary and permanent injunctive relief should be denied.

                                   THE LEGAL STANDARD

       In Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), the Supreme Court explained

that to survive a motion to dismiss for failure to state a claim, a plaintiff must plead “facts” that



                                                  3
are sufficient to “nudge the[] claims across the line from conceivable to plausible.” Id. at 570.

Doing so “requires more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Id. at 555. In Ashcroft v. Iqbal, the Supreme Court reaffirmed

the ruling in Twombly that only a complaint stating a “plausible” claim for relief will survive a

motion to dismiss. 556 U.S. 662, 679 (2009).

       The Supreme Court prescribed a “two-pronged” approach which should be employed by

the lower courts in evaluating the sufficiency of allegations under Rule 12(b)(6). Iqbal, 556 U.S

at 679. First, a lower court considering a motion to dismiss “can choose to begin by identifying

pleadings that, because they are no more than conclusions, are not entitled to the assumption of

truth.” Id. Under this standard, a “pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. at 678 (quoting Twombly, 550

U.S. at 555). “[M]ere conclusory statements . . . do not suffice.” Id. Second, “[w]hen there are

well-pleaded factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Id. at 679. “Where a complaint

pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line

between possibility and plausibility of ‘entitlement to relief.’” Id. at 678 (quoting Twombly, 550

U.S. at 557).

       The Twombly and Iqbal pleading requirements are heightened in cases alleging RICO

violations and common law intentional misrepresentation, where they also must meet the

rigorous pleading standard of Rule 9(b). Heinrich v. Waiting Angels Adoption Services, Inc., 668

F.3d 393, 403 (6th Cir. 2012). Rule 9(b) requires a party to allege “with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). Plaintiff’s allegations do not

come close to satisfying these pleading standards.



                                                4
                                           ARGUMENT

       I.      The injunctive relief sought in this case would intrude on the province of the
               legislature and violate the separation of powers doctrine.

       Without question, the Complaint seeks relief which has been the subject of extensive

legislative action across the country. Indeed, the manufacture, sale and possession of firearms

are subject to myriad laws and regulations at the federal, state and local levels of government.

The formulation of firearms policy has consistently been seen by courts across the country as the

province of these legislative bodies. For this reason, courts have declined to use their equitable

powers and impose injunctive remedies on activities already the subject of regulation. See, e.g.,

City of Chicago v. Beretta U.S.A. Corp., 821 N.E.2d 1099, 1121 (Ill. 2004) (“[T]here are strong

public policy reasons to defer to the legislature in the matter of regulating the manufacture,

distribution, and sale of firearms.”); Penelas v. Arms Tech, Inc., 778 So.2d 1042, 1045 (Fla. App.

2001) (“[T]he judiciary is not empowered to ‘enact’ regulatory measures in the guise of

injunctive relief. The power to legislate belongs not to the judicial branch of government, but to

the legislative branch.”); People v. Sturm, Ruger & Co., Inc., 761 N.Y.S. 2d 192, 203 (N.Y. App.

2003), leave to appeal denied, 100 N.Y. 2d 514 (2003) (“As for those societal problems

associated with, or following, legal handgun manufacture and marketing, their resolution is best

left to the legislative and executive branches.”).

       Here, the injunctive relief sought by Plaintiff, whereby the lawful manufacture and sale

of commonly owned firearms would cease by court order, would plainly intrude on the

legislative prerogative to determine firearms policy. Legislative branches of government make

policy decisions regarding firearms, which reflect, in theory, what the majority of citizens

believe the law should be. Unlike the courts, which seek to apply the considered judgment of

legislatures as expressed through statutes, it falls to the legislatures to make those considered


                                                     5
policy judgments in the first instance, which is particularly important in policy areas on which

the public is divided. In the context of firearms regulation particularly, “the legislature is far

better equipped to make sensitive policy judgments (within constitutional limits) concerning the

dangers” of firearms. Kachalasky v. County of Westchester, 701 F. 3d 81, 97 (2d Cir. 2012), cert.

denied, 569 U.S. 918 (2013). See also New York State Rifle & Pistol Ass’n., 804 F. 3d at 261

(“We remain mindful that ‘[i]n the context of firearms regulation, the legislature is far better

equipped than the judiciary to make sensitive policy judgments … concerning the dangers of

carrying firearms and the manner to combat those risks.’”) (internal citations omitted).

        That the injunction Plaintiff seeks from this Court is a mirror image of now defunct

federal legislation demonstrates just how directly the Plaintiff asks this Court to tread on the

prerogatives of the legislature. Plaintiff seeks a nationwide injunction that would reinstate the

former Federal Assault Weapons Ban enacted by Congress, which Congress enacted in 1994

and, by its express terms, expired in 2004. (formerly at 18 U.S.C. § 922(v)(1) (1994)).4 The

Court should refuse Plaintiff’s invitation to reverse a policy judgment made by Congress

regarding the types of firearms that may be lawfully manufactured and sold. See Caveny v.

Raven Arms Co., 665 F. Supp. 530, 534 (S.D. Ohio 1987), aff’d, 849 F.2d 608 (6th Cir. 1988)

(whether the risk posed by a particular type of firearm outweighs its utility for lawful uses is not

“a matter the courts should decide on a case-by-case basis.”); In re Firearms Cases, 126 Cal.

App. 4th 959, 985 (Cal. App. 2005) (“Establishing public policy is primarily a legislative

function and not a judicial function, especially in an area [firearms] that is subject to heavy

regulation.”).



       4
               The definition of formerly banned “semi-automatic assault weapons” was found
at 18 U.S.C. § 921(30) (1994). The firearms listed and described in Section 921(30) include the
firearms that Plaintiff seeks to enjoin in this case. See Doc. 2-4.
                                                 6
        II.     Defendants have statutory immunity for plaintiff’s claims under federal and
                state law.

        Preserving the separation of powers among the branches of government is a primary

purpose of the Protection of Lawful Commerce in Arms Act (“PLCAA”). 15 U.S.C. § 7901 et

seq. The PLCAA provides firearm manufacturers with immunity from, inter alia, injunctive

relief claims arising from the criminal misuse of firearms by third parties. Subject to certain

exceptions that are inapplicable here, any claim that meets the definition of a “qualified civil

liability action may not be brought in any Federal or State Court.” 15 U.S.C. § 7902(a). A

“qualified civil liability action” is:

                [A] civil action or proceeding or an administrative proceeding brought by
                any person against a manufacturer or seller of a qualified product, or trade
                association, for damages, punitive damages, injunctive or declaratory
                relief, abatement, restitution, fines, or penalties, or other relief, resulting
                from the criminal or unlawful misuse of a qualified product by the person
                or a third party.”

15 U.S.C. § 7903(5)(A).         A “qualified product” is a firearm as defined in 18 U.S.C. §

921(a)(3)(A) and (B), which includes the firearms at issue in this case.

        Congress found that “[t]he manufacture, importation, possession, sale, and use of

firearms and ammunition in the United States are heavily regulated by Federal, State, and local

laws, 15 U.S.C. § 7901(a)(4), and it enacted the PLCAA “[t]o               preserve and protect the

separation of powers doctrine.” 15 U.S.C. § 7901(b)(6). Congress found that the liability actions

for which it provided immunity constitute threats to the doctrine by using “the judicial branch to

circumvent the legislative branch of government.” 15 U.S.C. § 7901(a)(8). The PLCAA was

also enacted to preserve citizens’ “access to a supply of firearms and ammunition for all lawful

purposes, including hunting, self-defense, collecting, and competitive or recreational shooting.”

15 U.S.C. § 7901(b)(2). Plaintiff’s claim for injunctive relief plainly thwarts the purposes of the

PLCAA and is prohibited by the statute’s plain language. Although Plaintiff has not been harmed
                                                  7
by a third party’s criminal use of a firearm, it seeks protection against a perceived threat of such

harm, and the PLCAA requires immediate dismissal of Plaintiff’s case.5

        Plaintiff’s unadorned allegation that the “Defendants placed weapons manufactured to

kill people in the hands of persons known to be mentally disturbed or intent on committing

horrific acts,” (Doc. 1 at ¶ 24), is an extraordinary claim, unsupported by a single fact, let alone a

set of facts that would make such a scheme even remotely plausible. The only inference that can

be drawn from Plaintiff’s conclusory allegations is that Defendants have lawfully manufactured

legal firearms that can be criminally misused by unknown third parties to cause harm. The

PLCAA was enacted specifically to provide immunity from such a claim. See 15 U.S.C. §

7901(b)(1) (PLCAA purposes include prohibiting “causes of action against manufacturers” for

harm “caused by the criminal or unlawful misuse” of firearms that “functioned as designed and

intended.”).

       Plaintiff’s case is also barred under Ohio Revised Code Section 2305.401, which, inter

alia, provides immunity to “members of the firearms industry” for civil actions seeking

injunctive relief for harm “allegedly sustained by any person as a result of the operation or

       5
                 Every federal and state appellate court to have addressed the constitutionality of
the PLCAA has found it constitutional. See City of New York v. Beretta U.S.A. Corp., 524 F.3d
384, 392-98 (2d Cir. 2008), cert denied, 129 S. Ct. 3320 (2009); Ileto v. Glock, 565 F.3d 1126,
1138-42 (9th Cir. 2009), cert denied, 130 S. Ct. 3320 (2010); District of Columbia v. Beretta
U.S.A. Corp., 940 A.2d 163, 172-82 (D.C. App. 2008), cert denied, 129 S. Ct. 1579 (2009);
Estate of Kim ex rel. Alexander v. Coxe, 295 P.3d 380, 388-92 (Alaska 2013); Adames v.
Sheehan, 909 N.E.2d 742, 764-65 (Ill. 2009), cert denied, 130 S. Ct. 1014 (2009). In addition, at
least two trial courts have issued opinions affirming the PLCAA’s constitutionality. See Estate of
Charlot v. Bushmaster Firearms, Inc., 628 F. Supp. 2d 174, 182-86 (D.D.C. 2009); Gilland v.
Sportsmen’s Outpost, Inc., No. X04CV0950327655, 2011 WL 2479693, at *16-23 (Conn. Super.
May 26, 2011). And numerous courts have applied the PLCAA to dismiss lawsuits without
confronting challenges to its constitutionality. See, e.g., Al-Salihi v. Gander Mountain, Inc., 2013
WL 5310214 (N.D.N.Y. Sept. 20, 2013); Jeffries v. District of Columbia, 916 F. Supp. 2d 42
(D.D.C. 2013); Bannerman v. Mountain State Pawn, Inc., No. 3:10-CV-46, 2010 WL 9103469
(N.D.W.Va. Nov. 5, 2010), aff’d, 436 F. App’x 151 (4th Cir. 2011); Ryan v. Hughes-Ortiz, 81
Mass.App.Ct. 90 (Mass. App. 2012).

                                                  8
discharge of a firearm.” R.C. § 2305.401(B)(1). A firearm industry member “forfeits” immunity

under limited circumstances not pleaded by Plaintiff in this case: (1) if the industry member

discharges the firearm resulting in the harm, R.C. § 2305.401(6)(B)(2); or (2) if the industry

member sells a firearm to a person who is prohibited under Federal or State law from possessing

a firearm. R.C. § 2305.401(6)(B)(3).6

        Plaintiff has not alleged facts that any Defendant sold a firearm to a criminal or other

prohibited person, or that any Defendant is even in the business of selling firearms directly to

non-licensed persons. See Iqbal, 556 U.S. at 678 (“To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its

face.’”) Again, Plaintiff makes extraordinary allegations without requisite factual content to

“permit the court to infer more than the mere possibility of misconduct.” Iqbal, 556 U.S. at 679.

Without more, Plaintiff has not pleaded a cause of action that falls within the R.C. §

2305.401(6)(B)(3) exception to immunity. “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it stops short of the line between possibility and

plausibility of ‘entitlement to relief.’” Id. at 678 (citing Twombly, 550 U.S. at 557). Conclusory

allegations are not entitled to the presumption of truth. Id. at 681.

       III.    Plaintiff has failed to state a plausible claim for relief under the RICO
               statutes.

       Other than providing a formulaic recitation of RICO’s elements, Plaintiff does nothing to

allege requisite facts supporting a RICO claim, even under the most charitable reading of the

Complaint. To state a claim for relief under RICO, a plaintiff must plead with particularity each

of the following elements of its racketeering claim: (1) two or more predicate offenses


       6
             R.C. § 2305.401 also “does not limit” traditional product liability claims or breach
of express warranty claims against firearm industry members. See R.C. § 2305.401(6)(C)(2)
and (3).
                                                  9
constituting racketeering activity; (2) the existence of a RICO enterprise; (3) a pattern of

racketeering activity undertaken by the RICO enterprise; and (4) conduct amounting to the direct

participation in the enterprise’s affairs. VanDenBroeck v. CommonPoint Mortgage Co., 210 F.3d

696, 699 (6th Cir. 2000) see also Ouwinga v. Benistar 419 Plan Servs., Inc., 694 F. 3d 783, 791

(6th Cir. 2012). Additionally, civil plaintiffs must also plead facts which show that the alleged

RICO violation was the proximate cause of Plaintiff’s injury. In re ClassicStar Mare Lease

Litig., 727 F.3d 473, 484 (6th Cir. 2013). These necessary allegations are subject to heightened

scrutiny in this case because allegations of mail and wire fraud as predicate acts require pleading

with particularity sufficient to meet Rule 9(b)’s pleading standards.7 Knox v. Navient, No. 2:18-

CV-1198, 2019 WL 484474, at *3 (S.D. Ohio Feb. 7, 2019).

       Far from alleging all elements required to properly state a RICO claim and avoid

dismissal, Plaintiff fails to allege any of the required elements necessary to state such a claim.

Specifically, Plaintiff fails to plead, let alone plead with the particularity required by RICO and

Rule 9(b): (a) two predicate acts constituting mail or wire fraud; (b) the existence of a RICO

enterprise; (c) a pattern of racketeering activity; and (d) a RICO-type injury as required under 18

U.S.C. § 1962(c). These failures are obvious and warrant dismissal.




       7
               Indeed, courts routinely recognize that RICO claims in general, as opposed to
underlying predicate acts alleging mail or wire fraud in particular, are subject to the heightened
pleading requirement of Rule 9(b). The rationale for imposing this heightened pleading
requirement includes: 1) the "in terrorem" settlement effect of RICO's treble damages provision;
2) the need to minimize "fishing expeditions;" 3) the fact that the concepts of the statute are so
nebulous that, in the absence of particularity, a defendant would have no effective notice of a
claim showing that a pleader is entitled to relief; and 4) the unfairness of labeling a defendant in
commercial litigation as a racketeer. Vicom, Inc. v. Harbridge Merchant Services, Inc., 20 F.3d
771, 777 (7th Cir. 1994); Farlow v. Peat, Marwick, Mitchell & Co., 956 F.2d 982, 989 (10th Cir.
1992); Hexagon Packaging Corporation v. Manny Gutterman & Associates, Inc., 120 F.Supp.2d
712, 721 (N.D.Ill. 2000); Schnitzer v. Oppenheimer & Co., Inc., 633 F.Supp. 92, 97 (D.Or.
1985); Taylor v. Bear Sterns & Co., 572 F.Supp. 667, 682 (N.D.Ga. 1983).
                                                10
          A. Plaintiff has failed to plead with particularity predicate acts of mail or wire
             fraud.

       In its Complaint, the only RICO predicate alleged by Plaintiff is mail and wire fraud in

violation of 18 U.S.C. §§ 1341 and 1343. (Doc.1 at ¶¶ 23 and 24). But the Complaint states no

facts to support this allegation, let alone facts which meet Rule 9(b)’s stringent pleading

standards. Indeed, the sum total of Plaintiff’s pleading in this regard is to merely cite the

existence of the mail and wire fraud statutes, in two duplicative paragraphs (Id. at ¶¶ 16 and17),

and then make the facially inadequate claim that defendants committed “numerous acts of mail

and wire fraud.” (Id. at ¶ 23).    Little argument is needed here as there can be no serious

contention that such vague and conclusory assertions properly allege mail and wire fraud.

       To survive a motion to dismiss, a complaint for mail and wire fraud must plead facts

showing that a defendant: (1) intentionally devised or participated in a scheme to defraud

another of money or property, (2) used the mail or interstate wire communication to further that

scheme; and that (3) the defendants did so with a specific intent to deceive or defraud. Heinrich

v. Waiting Angels Adoption Services, Inc., 668 F.3d at 403. Generally, a complaint complies with

Rule 9(b)’s heightened pleading standards “if it alleges ‘the time, place, and content of the

alleged misrepresentation on which [the deceived party] party relied; the fraudulent scheme; the

fraudulent intent of the defendants; and the injury resulting from the fraud,’ and enables

defendants to ‘prepare an informed pleading responsive to the specific allegations of fraud.’”

U.S. ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F. 3d 493, 509 (6th Cir. 2007) (quoting U.S.

ex rel. Bledsoe v. Cmty. Health Sys., Inc., 342 F. 3d 634, 643 (6th Cir. 2003)); Hubbard v. Select

Portfolio Servicing, Inc., 736 F. App’x 590, 593 (6th Cir. 2018). Plaintiff must “(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

and when the statements were made, and (4) explain why the statements were fraudulent.”


                                               11
Frank v. Dana Corp., 547 F. 3d 564, 570 (6th Cir. 2008) (quoting Gupta v. Terra Nitrogen

Corp., 10 F. Supp. 2d 879, 883 (N.D. Ohio 1998)).

        Plaintiff’s “conclusory assertion” that the mail and wire fraud statutes have been violated

falls far short of these requirements. In its Complaint, Plaintiff sets forth no facts at all, let alone

particularized facts, in support of its mail and wire fraud claims. Completely absent are the

required particularized allegations identifying the alleged “speaker” of the fraudulent statement,

the time, place or content of the purported fraudulent statement, the fraudulent intent of any

defendant, let alone all defendants, the identity of the deceived party, what, exactly, the deceived

party relied upon, or the injury resulting from the fraud. Instead, Plaintiff, in a single paragraph,

merely sets forth the “conclusory assertion” that the mail and wire fraud statutes have been

violated. Plaintiff’s conclusory allegations are precisely those that the Supreme Court has held

should be summarily disregarded for purposes of dismissal. Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555). As such, Plaintiff fails to plead mail and wire fraud, and the entirety

of Plaintiff’s RICO claim must be dismissed as a matter of law.

           B. Plaintiff has failed to plead the existence and nature of a RICO enterprise.

        As with its mail and wire fraud claims, Plaintiff fails to plead any facts, let alone

particularized facts, supporting the existence of a RICO enterprise. Section 1962(c) of RICO

makes it unlawful for a person “employed by or associated with any enterprise . . . to conduct or

participate, directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of

racketeering activity.” In re ClassicStar, 727 F.3d at 483. A RICO “enterprise” includes “any

individual, partnership, corporation, association, or other legal entity, and any union or group of

individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4).

        Plaintiff devotes only a generic paragraph in its Complaint to the existence of an

enterprise, stating:
                                                  12
               A racketeering enterprise exists among the Defendants to
               unlawfully place weapons meant to operate in military
               environments, into the hands of civilians under the pretexts of
               sports and amusement weaponry. The enterprise operates through
               all Defendants. Defendants combined, conspired, confederated
               and agreed with each other and with others known and unknown to
               Plaintiff to devise and intend to devise a scheme and artifice to
               increase profits by the misrepresentation of the purpose of assault
               weapon [sic] by means of false and fraudulent pretenses,
               representations, and promises.

Doc.1 at ¶ 19.       In that very same paragraph, Plaintiff simply concludes, without any factual

basis, that “the enterprise has an organizational structure.” (Id.)

       Nothing in this paragraph even approximates what Plaintiff must allege to establish the

existence of a RICO enterprise. Specifically, Plaintiff fails to allege:    (1) the identity and

distinction between an alleged RICO “person” and the RICO “enterprise”; (2) how and why all

members of the enterprise shared a common purpose or relationship; (3) how the members of the

alleged enterprise coordinated as a continuing unit; and (4) which of those members controlled or

conducted the affairs of the enterprise.      Each of these failures, standing alone, is fatal to

Plaintiff’s RICO claim, together they emphasize the complete failure of the Complaint.

               (i)      Plaintiff fails to plead facts showing a distinction between the RICO
                        “person” and the RICO “enterprise.”

       In its Complaint, Plaintiff fails to allege any RICO “person” let alone how any RICO

“person” is separate and distinct from the purported RICO enterprise. This distinction is critical

for pleading purposes because Section 1962 of RICO only prohibits “persons” (those alleged to

have violated the act) from using an “enterprise” for racketeering purposes. 18 U.S.C. § 1961(a).

       “To establish liability under § 1962(c), one must thus allege and prove the existence of

two distinct entities: (1) a “person;” and (2) an “enterprise” that is not simply the same person

by a different name.” Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158 (2001); In re

ClassicStar, 727 at 490. Put another way, under RICO, the RICO “person” (or defendant) alleged
                                                  13
to be responsible for violating the RICO statutes must be separate and distinct from the alleged

criminal enterprise itself.   This is because RICO “liability depends on showing that the

defendants conducted or participated in the conduct of the ‘enterprise’s affairs,’ not just their

own affairs.” Reves v. Ernst & Young, 507 U.S. 170, 185 (1993); Miller v. Countrywide Home

Loans, 747 F. Supp. 2d 947, 964-65 (S.D. Ohio 2010) (pleadings inadequate for failing to allege

corporation was distinct from alleged enterprise) (citing Palmer v. Nationwide Ins. Co., 945 F.

2d 1371, 1373 (6th Cir. 1991)).

       Plaintiff’s failure to allege any RICO “person,” and how that “person” is separate and

distinct from an alleged RICO enterprise warrants dismissal of its RICO claim.

               (ii)   Plaintiff fails to plead facts showing the members of the enterprise
                      shared a common purpose, relationship, or longevity.

       The wholly insubstantial nature of Plaintiff’s RICO allegations is maybe best illustrated

by its bare allegation that “the enterprise has an organizational structure” (Doc. 1 at ¶ 19). That

allegation presumably seeks to satisfy RICO’s requirement that an associated-in-fact enterprise

“must have at least three structural features: a purpose, relationships among those associated

with the enterprise, and longevity sufficient to permit these associates to pursue the enterprise's

purpose.” Boyle v. United States, 556 U.S. 938, 945-46 (2009). In this regard, a Plaintiff must

show the ability of the alleged enterprise to exist separate and apart from the pattern of

racketeering activity in which it is allegedly engaged. See Boyle, 556 U.S. at 947; Ouwinga, 694

F.3d at 790.

       An association-in-fact enterprise also “require[s] a certain amount of organizational

structure which eliminates simple conspiracies from the Act's reach.” VanDenBroeck, 210 F.3d

at 699, abrogated on other grounds, Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008).




                                                14
       Plaintiff fails to describe any purpose or structure at all. Instead, it mentions the perfectly

lawful conduct and simply adds to that conclusory statements regarding the alleged “goals” of

the enterprise.   For example, Plaintiff asserts that the first “goal” of the enterprise is “to

manufacture a facially legal weapon,” and to conduct a “business scheme to reap profits.” (Doc.

1 at ¶ 19(a)). In other words, the first goal is, apparently, to engage in perfectly legal commerce.

Plaintiff then simply concludes that Defendants: intended to increase profits by

“misrepresenting” the purpose of assault weapons; intended to enter into contracts with certain

unidentified individuals who “intended to commit terrorist acts;” and intended to make money

for shareholders “and to circumvent federal laws against terrorism.” (Doc.1 at ¶ 19(b),(c), and

(d)). Such conclusory assertions are not enough to survive dismissal. See Iqbal 556 U.S. at 679

(2009); Twombly, 550 U.S. at 555.

      (iii)   Plaintiff fails to plead facts showing how the members of the alleged
              enterprise coordinated as a continuing unit.

      Similarly Plaintiff fails to set forth any facts showing how, exactly, the Defendants

coordinated in such a way as to function as a continuing unit. In pleading an association-in-fact

enterprise, a RICO plaintiff must also “cogently allege activity ‘that would show ongoing,

coordinated behavior among the defendants . . . .’” Begala v. PNC Bank, Ohio, Nat’l Ass’n, 214

F.3d 776, 781 (6th Cir. 2000) (citing Frank v. D'Ambrosi, 4 F.3d 1378, 1386 (6th Cir. 1993)).

      Begala is particularly instructive here as that case contained almost identical pleading

failures. The plaintiff there alleged that several banking institutions and its employees had

engaged in a fraudulent scheme concerning loan repayments. Id. The Sixth Circuit affirmed the

lower court’s Rule 12 dismissal of the RICO claim because the plaintiff there simply listed a

string of entities allegedly comprising an enterprise, and then listed a string of racketeering




                                                 15
activities in which the enterprise purportedly engaged. Id. No RICO claim was pled because the

complaint was “entirely devoid of . . . factual allegations” concerning coordination. Id. at 782.

      Like Begala, Plaintiff simply lists a string of entities consisting of Defendants and

possibly “others known and unknown to Plaintiff.” (Doc. 1 at ¶ 19). Beyond the conclusory

statements that “[t]he enterprise has an organizational structure,” and the Defendants “combined,

conspired, confederated and agreed with each other,” the complaint fails to allege facts even

suggesting that Defendants coordinated in such a way that they functioned as a continuing unit.

      (iv)      Plaintiff fails to plead facts showing how each member of the enterprise
                participated in the conduct of the enterprise’s affairs.

      Wholly absent from the Complaint are any allegations alleging how any Defendant

conducted or participated in the conduct of the enterprise’s affairs. “[F]or a defendant to violate

§ 1962(c), that defendant must have not merely participated in the enterprise’s affairs, ‘but in the

conduct of the enterprise’s affairs.”       18 U.S.C. § 1962(c); Ouwinga, 694 F.3d at 792.

Participation in the conduct of an enterprise’s affairs requires proof that the defendant

participated in the “operation or management” of the enterprise, “not just their own affairs.”

Reves v. Ernst & Young, 507 U.S. at 183, 185.

       Given the Plaintiff’s complete failure to allege an enterprise, it not surprisingly also fails

to allege how defendants “conducted or participated in the conduct of the ‘enterprise’s affairs.’

In fact, to the extent the Complaint makes any allegations, they compel the conclusion that each

Defendant participated “in their own affairs.” This, alone, mandates dismissal of Plaintiff’s

RICO claims.

             C. Plaintiff has failed to plead a pattern of racketeering activity.

       In addition to alleging predicate acts and the existence of a RICO enterprise, to avoid

dismissal, a plaintiff must also allege that the enterprise engaged in a “pattern of racketeering


                                                 16
activity.” The only mention of a RICO “pattern” in the entire Complaint lies in Plaintiff’s legal

conclusion that Defendants conducted the “enterprise’s affairs through a pattern of racketeering

activity.” Obviously, this bare recitation of RICO’s statutory “pattern” requirement does not

properly allege a “pattern of racketeering activity.”

        While Plaintiff does make conclusory allegations of mail and wire fraud, even if they had

been pled with sufficient facts, the Complaint still would fail. Merely alleging two predicate acts

does not satisfy the pattern requirement. Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496

n.14 (1985). Rather, the plaintiff must show “that the racketeering predicates are related, and

that they amount to or pose a threat of continued criminal activity.” H.J. Inc. v. Nw. Bell Tel.

Co., 492 U.S. 229, 237–39 (1989) (emphasis added); Ouwinga, 694 F.3d at 795-96.            Plaintiff

fails to do so.

           D. Plaintiff has failed to allege any RICO injury.

        Plaintiff fails to plead any injury, let alone injury caused proximately by, and but-for a

violation of the racketeering statutes. In the absence of such pleading, Plaintiff lacks standing to

bring a RICO claim.

        Dismissal is appropriate where Plaintiff has failed to plead RICO injury: that a RICO

violation was the “proximate cause of the injury to their business or property.” In re ClassicStar

727 F.3d at 484. In this regard, under 18 U.S.C. 1964(c), a Plaintiff must plead both but-for

causation and proximate causation. Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 653–

54 (2008). Plaintiff must show “some direct relation between the injury asserted and the

injurious conduct alleged.” Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 268 (1992); see

also Perry v. Am. Tobacco Co., Inc., 324 F.3d 845, 850 (6th Cir. 2003). Plaintiff must show that

the defendants' wrongful conduct was “a substantial and foreseeable cause” of the injury and the



                                                 17
relationship between the wrongful conduct and the injury is “logical and not speculative.”

Trollinger v. Tyson Foods, Inc., 370 F.3d 602, 615 (6th Cir.2004).

       Nothing in the Complaint can even remotely be viewed as satisfying this requirement.

Plaintiff simply asserts that it has been “damaged by Defendants’ violation of the federal RICO

statute.” (Doc. 1 at ¶ 26). This assertion, like so many others in the Complaint, is vague and

conclusory, and not enough to state a claim as a matter of law. See Iqbal 556 U.S. at 679;

Twombly, 550 U.S. at 555.

           E. Private civil RICO plaintiffs cannot maintain actions for equitable relief.

       Finally, even if Plaintiff had set forth particularized facts sufficient to plausibly state a

RICO claim under RICO’s heightened pleading standard, it is doubtful that Plaintiff would be

entitled to injunctive relief under the RICO statutes at all. Specifically, the Ninth Circuit in

Religious Technology Ctr. v. Wollersheim, 762 F. 2d 1076, 1077 (9th Cir. 1986), held that

“injunctive relief is not available to a private RICO plaintiff in a civil RICO action.” The court

in Wollersheim relied on the plain language of 18 U.S.C. § 1964, specifically subsection (c), the

private RICO provision, and legislative history to reason that “the single statutory reference to

private plaintiffs, and the identification of a damage and fees remedy for such plaintiffs in part

(c), logically carries the negative implication that no other remedy was intended to be conferred

on private plaintiffs.” Id. at 1083 (emphasis in original).

       Although the Seventh Circuit, in National Organization for Woman, Inc. v. Scheidler,

267 F. 3d 687 (7th Cir. 2001), rev’d on other grounds, 547 U.S. 393 (2006), disagreed, the Sixth

Circuit in the unpublished opinion Ganey v. Raffone, 91 F. 3d 143 n. 6 (6th Cir. 1996), found the

“Wollersheim analysis persuasive.” But because the court resolved the case on other grounds, it

did not rule on whether injunctive relief was available to the plaintiff. Id. Thus, were the Sixth

Circuit presented with this issue, it is likely that it would follow Wollersheim and hold that
                                                  18
injunctive relief is not available to private RICO plaintiffs.

        IV.     Plaintiff has failed to plead the elements of an intentional misrepresentation
                claim.

        In Ohio, the elements of an intentional misrepresentation claim are: (1) a representation

or, where there is a duty to disclose, concealment of a fact, (2) which is material to a transaction,

(3) made falsely, with knowledge of its falsity, or with such disregard and recklessness as to the

veracity of the representation that knowledge may be inferred, (4) with intent of misleading

another into relying on the representation or concealment, (5) justifiable reliance on the

representation or concealment, and (6) a resulting injury proximately caused by the reliance.

Burr v. Stark Cty. Bd. Of Commrs., 23 Ohio State 3d 69, 491 N.E. 2d 1101, 1102 (Ohio 1986).

Allegations supporting these elements are subject to the heightened pleading requirements of

Rule 9(b). Cap City Dental Lab, LLC v. Richard Ladd, No. 2:15-CV-2407, 2016 WL 4573993, at

*3 (S.D. Ohio Sept. 1, 2016). At minimum, a plaintiff must allege the time, place and contents of

the misrepresentation on which it relied, the defendant’s fraudulent intent and the injury resulting

from the fraud. Id.

        Here, Plaintiff alleges that Defendants “misrepresented the purpose” of the semi-

automatic rifles they manufacture and sell, and nothing more. Plaintiff does not sufficiently

plead facts regarding the content of any such representation; how and when it was made by each

Defendant; or that such a representation was false. Plaintiff also does not sufficiently plead that

it was engaged in a transaction with any Defendant, or how such a representation was material to

a transaction or Plaintiff’s business; that any Defendant made such a representation with an

intent to mislead Plaintiff; or that Plaintiff justifiably relied on such a representation in operating

its business.

        Although it is not clear, Plaintiff presumably claims, albeit inadequately, that any


                                                  19
representation made by a Defendant regarding the lawful uses to which semi-automatic rifles can

be put—hunting, self-defense and target shooting—were false and fraudulent.                Such an

allegation, if properly and sufficiently pleaded by Plaintiff, would itself be demonstrably false, or

in Twombly and Iqbal terms, implausible on its face. See e.g., Shew, 994 F. Supp.2d at 245.

Courts have recognized that millions of Americans own and use these types of firearms for

entirely lawful purposes. Any attempt by Plaintiff to amend its pleadings and state a cause of

action for intentional misrepresentation—or violation of RICO—would be futile. Riverview

Health Institute LLC v. Medical Mutual of Ohio, 601 F. 3d 505, 520 (6th Cir. 2010) (a proposed

amendment is futile if it would not withstand a Rule 12(b)(6) motion to dismiss).

       V.      The Court does not have jurisdiction to hear Plaintiff’s case because Plaintiff
               does not have standing to seek injunctive relief.

       Even if (1) Plaintiff had adequately pleaded RICO and intentional misrepresentation

claims, (2) Defendants did not have statutory immunity for those claims, (3) enjoining

Defendants’ lawful manufacture and sale of legal firearms did not violate the separation of

powers doctrine, Plaintiff’s Complaint should still be dismissed and its request for injunctive

relief denied. The Court does not have jurisdiction to hear Plaintiff’s claims because Plaintiff

does not have standing to seek injunctive relief.

       Standing is a threshold question in every case, and the judicial power of an Article III

court is limited to actual “cases” or “controversies.” U.S. CONST. ART. 2 § 1. To have standing,

three elements must be present: (1) the plaintiff must have suffered an “injury in fact” that is (a)

concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) there

must be causal connection between the injury and the conduct complained of that is fairly

traceable to the defendant’s action, and not the result of some third party not before the court;

and (3) it must be likely, as opposed to merely speculative, that the injury will be redressed by a


                                                 20
favorable decision of the court. Lujan v. Defenders of Wildlife, 504 U.S. 555, 56-61 (1992)

(injury in fact, causation and redressability). The party invoking the jurisdiction of the court

bears the burden of establishing these elements. Id. at 561.

        Here, Plaintiff cannot meet its burden on any of these elements. Plaintiff has not suffered

a particularized “injury in fact” but complains hypothetically that an injury to its business may be

imminent. There is no alleged factual basis on which the Court can conclude that Plaintiff—in

contrast with any other business or individual—is likely to be the victim of imminent criminal

firearms violence. See Coyne v. American Tobacco Co., 183 F. 3d 488, 494 (6th Cir. 1999) (To

have standing, “a plaintiff’s claim must be more than a ‘generalized grievance’ that is

pervasively shared by a large class of citizens.”) (citing Valley Forge Christian College v.

Americans United for Separation of Church & State, Inc., 454 U.S. 464 (1982)). Indeed,

Plaintiff claims to represent the grievances of “all persons … in the United States.” (Doc. 1 at

¶8).

         Moreover, past wrongs do not in and of themselves amount to a real and immediate

threat of injury to show a case or controversy. See City of Los Angeles v. Lyons, 461 U.S. 95

(1983) (plaintiff injured by a police chokehold lacked standing to seek injunctive relief because it

was speculation to conclude he would again be injured in a chokehold); Rizzo v. Goode, 423 U.S.

362 (1976) (holding that injury in fact not shown where claim rested on what a small unnamed

minority of policemen might do to plaintiffs in the future). Plaintiff’s generalized fear that what

happened before to others will happen to its business is not concrete, but conjectural, and it is not

sufficient to confer jurisdiction in this Court.

        Plaintiff has also not sufficiently pleaded that its perception of threatened injury would be

plausibly traceable to any one of the Defendant’s business practices, and not the result of a third



                                                   21
party’s criminal actions. First, Plaintiff has not alleged facts from which it can be plausibly

inferred that any Defendant caused a prior act of criminal firearms violence that allegedly

justifies Plaintiff’s alleged fear of a future imminent injury. Second, it would be speculation to

conclude that if Plaintiff becomes a victim of criminal firearm violence, the firearm used would

be traceable to one of the Defendants. Third, the Court could plausibly conclude the criminal

violence Plaintiff fears and any injury suffered would be the result of a third party’s criminal

act.8

        Lastly, Plaintiff has not sufficiently pleaded that the injury it fears will be redressed by

the injunctive relief sought. There are presently nearly 400 million civilian-owned firearms in the

United States, including millions of firearms of the type Plaintiff seeks to ban in this case by

court order. See Shew, 994 F. Supp. 2d at 245.9 It is judicially noticeable that firearms of all

types are used criminally, and have been used specifically in mass shootings, including pistols,

revolvers, rifles and shotguns.10 Indeed, “[s]emi-automatic handguns are far more prevalent” in

mass shootings than “firearms that would be typically classified as assault weapons.” James Alan

Fox & Monica J. DeLateur, Mass Shootings in America, 18 HOMICIDE STUD. 125, 136 (2014).11

It is thus speculative to conclude that prohibiting the sale of newly manufactured firearms of just

one narrow type would redress the threat of injury Plaintiff perceives. See Steel Co. v. Citizens


        8
               Plaintiff references in its Complaint three recent acts of criminal violence that
occurred in Dayton, El Paso and Brooklyn, but notably does not allege that the firearms used
those tragedies are traceable to one of the Defendants in this case.
        9
               Aaron Karp, Small Arms Survey, Estimating Global Civilian-Held Firearm
Numbers, June 2018. http://www.smallarmssurvey.org/about-us/highlights/2018/highlight-bp-
firearms-holdings.html (last viewed Aug. 30, 2019).
        10
             U.S. Mass Shootings, 1982 – 2019,
http://www.motherjones.com/politics/2012/12/mass-shootings-mother-jones-full-data. (last
viewed Aug. 30, 2019).
        11
               Available at http://goo.gl/Ji7Yyp (last viewed Aug. 30, 2019).
                                                22
for a Better Environment, 523 U.S. 83, 108 (1998) (“Relief that does not remedy the injury

suffered cannot bootstrap a plaintiff into federal court; that is the very essence of redressability.”)

                                          CONCLUSION

       Defendants do not minimize the senseless tragedies that have occurred as the result of

criminals misusing firearms, but Plaintiff’s attempt to revise the national, state and local

regulatory frameworks applicable to the manufacture and sale of firearms—by court order—is

contrary to law and should be rejected for the reasons set forth above. Defendants respectfully

request that Plaintiff’s Emergency Application for an Immediate Temporary Writ Enjoining the

Distribution of Assault Weapons, and for Preliminary and Permanent Injunctive Relief be

dismissed and Plaintiff’s request for preliminary and permanent injunctive relief be denied.




                                                  23
Respectfully submitted,

/s/ Robert W. Trafford
Robert W. Trafford (0024447), Trial Attorney     John Renzulli (pro hac vice motion pending)
Elizabeth L. Moyo (0081051)                      Christopher Renzulli (pro hac vice motion
PORTER, WRIGHT, MORRIS & ARTHUR LLP              pending)
41 South High Street                             RENZULLI LAW FIRM, LLP
Columbus, Ohio 43215                             One North Broadway, Suite 1005
Tel: (614) 227-2149 / Fax: (614) 227-2100        White Plains, New York 10601
email: rtrafford@porterwright.com                Tel: 914-285-0700 / Fax: 914-285-1213
        emoyo@porterwright.com                   Email: jrenzulli@renzullilaw.com
Attorneys for Defendants Smith & Wesson                 crenzulli@renzullilaw.com
Corp.; Remington Arms Company LLC;               Attorneys for Colt’s Manufacturing Company,
Bushmaster Firearms International; Sig Sauer,    LLC
Inc.; DPMS Firearms; Sturm, Ruger & Co.,
Inc.; Colt’s Manufacturing Company, LLC;
and Armalite

Robert L. Joyce (pro hac vice application        Edward Scheideman (admitted pro hac vice)
forthcoming)                                     DLA PIPER LLP (US)
LITTLETON PARK JOYCE UGHETTA &                   500 Eighth Street, NW
KELLY LLP                                        Washington, DC 20004
4 Manhattanville Road, Suite 202                 Tel: 202.799.4534 / Fax: 202.799.5534
Purchase, New York 10577                         Email: edward.scheideman@dlapiper.com
Tel: (914) 417-3412 / Fax; (914) 417-3401        Attorneys for Smith & Wesson Corp nka
Email: Robert.Joyce@littletonpark.com            American Outdoor Brands and Sales Company
Attorneys for Sig Sauer, Inc.

Andrew A. Lothson (admitted pro hac vice)        James B. Vogts (admitted pro hac vice)
SWANSON, MARTIN & BELL, LLP                      SWANSON, MARTIN & BELL, LLP
330 North Wabash, Suite 3300                     330 North Wabash, Suite 3300
Chicago, IL 60611                                Chicago, IL 60611
Tel: (312) 321-9100 / Fax: (312) 321-0990        Tel: (312) 321-9100 / Fax: (312) 321-0990
Email: alothson@smbtrials.com                    Email: jvogts@smbtrials.com
Attorneys for Remington Arms Company, LLC        Attorneys for Sturm, Ruger & Company, Inc.

Gaya Shanmuganatha (admitted pro hac vice)
TIFFANY & BOSCO P.A.
2525 E. Camelback Road, Seventh Floor
Phoenix, Arizona 85016
Tel: 602-255-6000 / Fax: 602-255-0103
Email: gs@tblaw.com
Attorneys for Armalite




                                                24
                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019, I served the foregoing Defendants’

Memorandum of Law in Support of Motion to Dismiss pursuant to Fed.R.Civ.P. 5(b)(2)(E) and

S.D. Ohio Civ. R. 5.2, by electronically filing the pleading using the CM/ECF system, which will

send notification of such filing to all counsel of record.


                                                    /s/ Robert W. Trafford
                                                    Robert W. Trafford




                                                  25
